Case 3:16-cv-00236-WHO Document 1066-10 Filed 04/08/20 Page 1 of 4

                                                Dkt. 611-5, 16 of 517




                                                    EXHIBIT 3
           Case 3:16-cv-00236-WHO Document 1066-10 Filed 04/08/20 Page 2 of 4
                                                                          Dkt. 611-5, 17 of 517




                            Planned Parenthood~
                            Mar Monte



            Stem-Express                                   Date: 8/2/12
            Attn: Sara Heuston
            484 Main Street, Suite 1
            Diamond Springs,. CA 95619

            Invoice Number: 2891
            Please include the invoice number on all payments to Planned Parenthood Mar Monte,


            For July 2012 sample collections,

            Fresno (FL)                               Sacramento, '"B'' Street (BC)
            21 POCs x $55,00 *'' $1155                26 POCs x $55.00 M $1430
            23 Bloods x $10,00 ''" $230               47 Blood x $10.00 "" $470

            Fruitridge (FR)                           San Jose (SJ)
            0 POCs x $55.00 ""' O                     33 POCs x $55.00 ""· $1815
            0 Bloods x $10,00 ' " 0                   45 Bloods x $10.00 "'' $450

            Mountain View (MV)                        Seaside (SS)
            0 POCs x $55.00 ·:·:' ' 0                 4 POCs x $55.00 ""' $220
            0 Bloods x $10.00-:«;'. 0                 4 Bloods x $10.00 "". $40

            N, Highlands (NH)                         Stockton (NC)
            0 POCs x $55.00 '"". 0                    0 POCs x $55,00 ,,,, 0
            0 Bloods x $10.00 "*'. 0                  l Bloods x $10.00 ''" $10

            Eastland Plaza (EP)
            O POCs x $55,00 :&<. 0
            4 Bloods x $10,00 ~· $40

            Please remit payment to:

            Planned Parenthood Mar Monte
            Attention: Cash Management
            1691 The Alameda
            San Jose, CA 95126




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                         PP0004411
           Case 3:16-cv-00236-WHO Document 1066-10 Filed 04/08/20 Page 3 of 4
                                                                             Dkt. 611-5, 18 of 517




                             Planned
                             Mar Monte
                                       Parenthoocr

            Stem-Express                                                             9/5/12
            Attn: Sara Heuston
            484 Main Street, Suite l
            Diamond Springs, CA 95619

            Invoice Number: 2895
            Please include the invoice number on all payments to Phlm1ed Parenthood Mar Monteo


            For August 2012 sample collections,

            Fresno (FL)                               Sacramento, "B" Street (BC)
            38 POCs x $55.00 ' "' $2090,00            68 POCs x $55,00 ,,,, $3740.00
            49 Bloods x $10.00 <:::; $490,00          80 Blood x $10.00 ' "" $800000

            Fruitridge (FR)                           San Jose (SJ)
            0 POCs x $55.00 ' :'"' 0                  65 POCs x $55.00 ,,,, $3575,00
            0 Bloods x $10.00 '"' 0                   63 Bloods x $10,00 ''" $630.00

            Mountain View (MV)                        Seaside (SS)
            0 POCs x $55,00 ·""· 0                    0 POCs x $55.00 ""'' 0
            0 Bloods x $10.00 "''" 0                  0 Bloods x $10.00 <:::; 0

            N. Highlands (NH)                         Stockton (NC)
            0 POCs x $55.00 "" 0                      0 POCs x $55,00 ' "" 0
            0 Bloods x $10.00 ':' '"' 0               0 Bloods x $10.00 "" 0

            Eastland Plaza (EP)
            0 POCs x $55.00 ,,,, 0
            4 Bloods x $10.00 ·""' $40.00                     Total "" $11,365 .00

            Please remit payment to:

            Planned Parenthood Mar Monte
            Attention: Cash Management
            1691 The Alameda
            San Jose, CA 95126




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                            PP0004412
           Case 3:16-cv-00236-WHO Document 1066-10 Filed 04/08/20 Page 4 of 4
                                                                           Dkt. 611-5, 19 of 517




                           Planned Parenthoocr
                           ·Mar Monte



            Stem-Express                                             September 28, 2012
            Attn: Sara Heuston
            484 Main Street, Suite l
            Diamond Springs, CA 956 19

            Invoice Number: 2898
            Please include the invoice number on all payments to Planned Parenthood Mar Monte.

            For September 2012 sample collections.

            Fresno (FL)                               Sacramento, "'B" Street (BC)
            1 POCs x $55.00;;;;: $55                  6 POCs x $55.00 ,,,,: $330
            32 POCs x $35.00 ""'· $1120               45 POCs x $35.00 •''" $1575
            42 Bloods x $10.00 ~ $420                 68 Blood x $10.00 •°Z;• $680

            Fruitridge (FR)                           San Jose (SJ)
            0 POCs x $55.00 '"' $0                    59 POCs x $35.00 ' '"' $2065
            0 Bloods x $10.00 ;"''$ 0                 82 Bloods x $I 0.00 '"' $820

            Mountain View (MV)                        Seaside (SS)
            l 0 POCs x $35.00 ""~· $350               0 POCs x $55.00 ""' $0
            10 Bloods x $10.00 ""' $100               0 Bloods x $10.00 '1" $0

            N. Highlands (NH)                         Stockton (NC)
            0 POCs x $55.00 ~: $0                     4 POCs x $35.00 ~,,:. $140
            0 Bloods x $10.00 :"'' $0                 4 Bloods x $10.00 '"' $40

            Eastland Plaza (EP)
            0 POCs x $55.00 ""' $0
            2 Bloods x $10.00 ·'"" $20                       Total"'" $7715.00

            Please remit payment to:

            Planned Parenthood Mar Monte
            Attention: Cash Management
            169 l The Alameda
            San Jose, CA 95 126




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                         PP0004413
